Citation Nr: 0016856	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  98-14 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for residuals of 
shrapnel wounds of the right shoulder and upper chest.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to October 
1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1998 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office in 
St. Louis, Missouri (RO), which denied service connection for 
right hearing loss and shrapnel wounds of the right shoulder 
and upper chest.  This matter was remanded in February 1999 
for the purpose of obtaining additional medical evidence and 
has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Right ear hearing loss was not manifested during service 
or within one year of separation from service, and is not 
shown by competent medical evidence to be otherwise related 
to the veteran's service.

3.  The veteran has residuals of a shrapnel wound of the 
right shoulder that were sustained during service.

4.  The veteran is not shown to have residuals of a shrapnel 
wound of the upper chest.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by active service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (1999).

2.  Residuals of a shrapnel wound of the right shoulder were 
incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1999).

3.  Residuals of a shrapnel wound of the upper chest were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims are "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  That is, the 
Board finds that the veteran has presented claims that are 
plausible when his contentions and the evidence of record are 
viewed in the light most favorable to the claims.  The Board 
is also satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist, as mandated by 
38 U.S.C.A. § 5107(a).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  See 8 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a) (1999).  For a disability such as 
hearing loss, service connection can be granted if the 
disorder manifested to a compensable degree within one year 
of separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The evidence reflects that during World War II the veteran 
served in the Pacific Theater of Operations aboard the USS 
South Dakota.  On June 19, 1944, the South Dakota's main deck 
was hit by a 500-pound bomb.  The veteran contends that he is 
entitled to service connection for right ear hearing loss and 
residuals of shrapnel wound scars because he was 25 feet from 
the bomb's impact, but was partially protected behind a gun 
position.  The force of the bomb knocked him to the deck 
rendering him unconscious and tearing off most of his 
clothes.  He asserted that he received shrapnel wounds to the 
right side of his body, including an injury to his right ear, 
and the only medical care he received was from a medical 
corpsman.  Despite there being no receipt of a Purple Heart 
or official record of the injuries the Board accepts the 
veteran's statement as sufficient proof of the injuries 
because the injuries were consistent with the circumstances 
and hardships of the veteran's World War II service.  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

I.  Right Ear Hearing Loss

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory thresholds in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
auditory thresholds for at least three of the frequencies are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 38 
C.F.R. § 3.385.

The veteran contends that he suffers from right ear hearing 
loss that was manifested in service.  The veteran's induction 
examination dated August 1943 showed whispered and spoken 
voice to be 15/15 bilaterally, as did his separation 
examination dated October 1945.

On the authorized audiological evaluation in December 1997, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
65
75
75
LEFT
25
35
50
65
65

Speech audiometry revealed speech recognition ability of 48 
percent in the right ear and of 68 percent in the left ear.  
The assessment was cochlear degeneration and tinnitus.

In February 1999, this issue was remanded to obtain an 
opinion as to whether the right ear hearing loss was due to 
acoustic trauma sustained by the veteran during service, or 
if any current degree of the veteran's right ear hearing 
loss, which is apparently worse than that of the left ear, is 
due to service acoustic trauma.  In June 1999, the examiner 
indicated that he could not apportion what part if any of the 
right ear hearing loss was due to service based on the 
evidence.  The examiner indicated that he would need to 
review an audiogram prior to the veteran's entry into service 
and an audiogram at the time of discharge before he could 
determine whether the hearing loss was due to service.  
However, there is no evidence of an audiogram being conducted 
in service.

As mentioned above, the veteran's induction examination dated 
August 1943 showed whispered and spoken voice to be 15/15 
bilaterally as did his separation examination dated October 
1945.  The record indicates that the first medical evidence 
of hearing loss was in December 1997.  Given the considerable 
length of time between the veteran's separation from service 
and his initial diagnosis of right ear hearing loss, and no 
medical evidence linking the veteran's right ear hearing loss 
to service, the Board finds that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for right ear hearing loss.  There is simply no 
medical evidence that a right ear hearing loss disability was 
manifested during service or within one year of separation 
from service, and no medical opinion that any current right 
ear hearing loss is in some why related to service.  Due to 
the fact that the veteran's right ear hearing loss was not 
incurred during his period of military service, during the 
presumptive period thereafter, or otherwise shown to be 
related to service, service connection must be denied.

The Board has considered the applicability of the benefit-of-
the-doubt doctrine under 38 U.S.C.A. § 5107(b), but because 
there is no approximate balance of positive and negative 
evidence of record, reasonable doubt cannot be resolved in 
the veteran's favor.

II.  Shrapnel Wounds of the Right Shoulder and Upper Chest

Service medical records are negative for any treatment 
relating to shrapnel wounds.  The veteran's induction 
examination dated August 1943 notes a vaccination scar on the 
upper right arm and a right Mc Burney scar.  The separation 
examination dated October 1945 does not indicate shrapnel 
wounds or scars, but again indicated the right Mc Burney 
scar.

A December 1997 VA scars examination showed a 1.5 to 2.0 cm 
skin toned scar on the posterior aspect of the right upper 
arm in the area of the head of the triceps.  Slight 
depression noted.  No tenderness adherence, normal texture, 
no ulceration, no connection with underlying tissue, no 
inflammation, no marked disfigurement noted.  No evidence of 
burn scar and no limit in function or range of motion of 
right upper extremity.  The diagnosis was residual scar, 
right triceps area secondary to old shell fragment wound.

An April 1999 VA examination showed a 1 cm scar of the right 
upper arm posteriorly and of the right forearm.  Also 
described was a pigmented area 1/10 of a cm in the upper 
sternum area.  There was no tenderness to palpation, no 
adherence, texture appeared normal, and there was no 
elevation or depression of the scars.  There was no 
underlying tissue loss at the time of examination.  There was 
no inflammation, edema, or keloid formation.  There was no 
sign of tendon damage, no evidence of muscle herniation and 
no loss of muscular function.  X-ray showed no identifiable 
shrapnel in the chest.  The pertinent diagnosis was "scars, 
right shoulder, posterolateral."  The examiner commented 
that the reduced range of motion of the right shoulder was 
probably secondary to a combination of degenerative joint 
disease and "previous injury from shrapnel wound."

In this case there is clearly evidence which supports, as 
well as contradicts, the veteran's claim for service 
connection for residuals of a shrapnel wound of the right 
shoulder.  On the one hand there is the lack of documentation 
in the veteran's service medical records as to the injury and 
the lack of an award of a Purple Heart, an award generally 
given for wounds such as described by the veteran.  On the 
other hand, there is evidence that documents that the ship 
the veteran was assigned to was in fact attacked in the 
manner described by the veteran.  Also, and significantly, VA 
examinations have described the veteran's right shoulder as 
having a residual scar which is a residual of a shell 
fragment wound, and the most recent VA examination ascribed a 
degree of the reduced motion in the right shoulder as being 
due to a "pervious injury from [a] shrapnel wound."

As for the claim for a shrapnel wound of the upper chest, a 
similar analysis as to the right shoulder applies.  However, 
there is no medical evidence that documents that the veteran 
has any residuals of a shrapnel wound of the upper chest, 
including a scar from such a wound.  In this regard VA 
examinations performed in December 1997 and April 1999 do not 
diagnosis any residuals of a shrapnel wound of the upper 
chest.

The law provides that, when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue to the determination of the matter, the benefit of the 
doubt in resolving that matter must be given to the veteran.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The question 
is whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 49.  Consequently, with 
the resolution of doubt in the veteran's favor, the Board 
concludes that the medical evidence, when read with the 
veteran's total history, particularly his experience in 
combat, supports a finding that the veteran's residuals of 
shrapnel wounds to the right shoulder, but not the upper 
chest, were incurred in service.  Accordingly, service 
connection for the veteran's residuals of shrapnel wounds to 
the right shoulder is warranted, but is not warranted for the 
upper chest.



ORDER

Service connection for right ear hearing loss is denied.

Service connection residuals of ashrapnel wound of the right 
shoulder is granted.  

Service connection residuals of ashrapnel wound of the upper 
chest is denied  



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 

